Judgment of the County Court, Kings County, convicting defendant of the crime of conspiracy, relating to a college basketball game in which the players of the Brooklyn College team were deliberately to lose the game by a number of points, the number to be agreed upon, and imposing sentence thereon; and orders overruling a demurrer and denying a motion to inspect the grand jury minutes, unanimously affirmed. No opinion. Order of the Special Term denying defendant’s motion to remove the trial of the action from the County Court, Kings County, to the Supreme Court, unanimously affirmed. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ.